Citation Nr: 0420640	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that there may be some confusion as to what 
issues on appeal.  By means of an October 1957 rating 
decision, service connection was granted for residuals of a 
fracture, right arm.  This rating decision was corrected in 
November 1959 to entitle the veteran to service connection 
for residuals of a fracture, left arm, not the right arm.  In 
November 1981, the veteran was denied service connection for 
a right hand condition.  However, an August 1994 rating 
decision granted a noncompensable rating for the veteran's 
scar, right elbow, which was continued by means of an April  
19976 rating decision.  The veteran submitted an August 1997 
claim for service connection for his right arm and a May 1998 
rating decision increased his disability evaluation of 
residuals, shell fragment wound right elbow (nondominant), 
with degenerative arthritis, to 10 percent disabling.

The veteran presented a November 1999 claim for increased 
ratings and service connection for several right and left arm 
disabilities.  The March 2000 rating decision increased the 
veteran's disability rating for his left wrist to 30 percent, 
continued the 10 percent rating for his right elbow and 
denied service connection for both the left elbow and the 
right shoulder.  The veteran presented a March 2000 notice of 
disagreement with respect to the denial of service connection 
got his left elbow and right shoulder conditions.  The 
veteran alleged that his right shoulder disorder was 
secondary to his right elbow disability.  The RO 
readjudicated the matter under the VCAA in July 2002 and 
again denied service connection for the veteran's left elbow, 
including epicondylitis, and right shoulder disabilities.  A 
July 2002 statement of the case was issued addressing the 
issues of service connection for the left elbow, including 
epicondylitis, and right shoulder.

However, in his July 2002 VA Form 9 the veteran checks off 
that he is appealing all the issues listed on the statement 
of the case but lists service connection for right elbow 
disability, including epicondylitis, and service connection 
for right shoulder condition.  The veteran continues to 
assert that the RO erred in attempting to locate records on 
his left elbow instead of his right elbow.  The veteran also 
provided a July 2002 statement that he is claiming his right 
elbow and right shoulder secondary to an in-service fall.  

The Board finds that the veteran has dropped his claim for 
service connection for his left elbow.  The Board notes that 
the disability evaluation for the veteran's right elbow was 
last adjudicated by the March 2000 rating decision and that 
the right elbow was not mentioned again until the veteran 
submitted his July 2002 VA Form 9.  Accordingly, the March 
2000 rating decision, with respect to the veteran's right 
elbow, is final and the veteran's July 2002 VA Form 9 is also 
construed as a claim for an increased rating for his service 
connected right elbow.  By means of a February 2003 rating 
decisions the RO continued the 10 percent disability rating 
for the veteran's service connected right elbow.  The veteran 
has not presented a notice of disagreement with this rating 
decision, thus, the only issue before the Board is the issue 
of service connection for a right shoulder disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran is currently 
service connected for a right elbow condition due to a fall 
sustained in service.  VA medical records consistently report 
treatment for the veteran's right elbow disability alongside 
treatment for his right shoulder condition.  In light of the 
fact that there is medical evidence of a current condition 
and that there is an absence of complete service medical 
records, the Board finds that an additional examination would 
be helpful in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should express an opinion as to whether 
it as likely as not that the veteran's 
current right shoulder had its onset or 
underwent an increase in severity as a 
result of his period of service, 
specifically whether it is as likely as 
not that the fall that injured the 
veteran's right elbow also caused the 
veteran's current right shoulder 
condition.  Additionally, the examiner 
should express an opinion as to whether 
the veteran's current right shoulder 
condition is part and parcel or secondary 
to his service connected right elbow 
disability.  The examiner should set 
forth the basis for his conclusion.

3.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




